NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



RODNEY LEE BROWN, DC #34084,                )
                                            )
              Appellant,                    )
                                            )
v.                                          )
                                            )      Case No. 2D18-1750
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for Collier
County; Christine Greider, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Nicole Joanne
Martingano, Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


              Affirmed.



SLEET, ROTHSTEIN-YOUAKIM, and BADALAMENTI, JJ., Concur.